             Case 2:16-cr-00024-MCE Document 208 Filed 05/20/20 Page 1 of 11


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANDRÉ M. ESPINOSA
   KATHERINE T. LYDON
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:16-CR-0024 MCE
11
                                    Plaintiff,          AMENDED STIPULATION REGARDING BAIL
12                                                      PENDING APPEAL PURSUANT TO 18 U.S.C. §
                               v.                       3143(B)
13
     HELAMAN HANSEN,
14
                                    Defendant.
15

16
                                                   STIPULATION
17
            Plaintiff United States of America, by and through its counsel of record, and defendant Helaman
18
     Hansen (“Hansen”), by and through his counsel of record, hereby stipulate and agree as follows:
19
            1.      On May 9, 2017, a jury convicted Hansen of twelve counts of mail fraud, three counts of
20
     wire fraud, and two counts of encouraging and inducing illegal immigration for private financial gain.
21
     On December 14, 2017, the Court sentenced Hansen to a term of 240 months imprisonment. Hansen
22
     timely filed an appeal.
23
            2.      The United States intends to defend Hansen’s convictions and sentences on all counts on
24
     appeal. The United States does not consider any of the issues Hansen has raised on appeal to be
25
     meritorious.
26
            3.      However, because the United States considers the lower standard for release pending
27
     appeal met with respect to the two counts of conviction for encouraging and inducing illegal
28
     immigration for private financial gain, and cognizant of the ongoing public health emergency, as

      STIPULATION REGARDING BAIL PENDING APPEAL;        1
      ORDER
              Case 2:16-cr-00024-MCE Document 208 Filed 05/20/20 Page 2 of 11


 1 discussed below, the United States does not oppose Hansen’s temporary release to supervision during

 2 the pendency of his appeal.

 3           4.      One of the issues presented in Hansen’s appeal is whether Title 8, United States Code,

 4 section 1324(a)(1)(A)(iv) (inducement of illegal immigration) is unconstitutionally overbroad in

 5 violation of the First Amendment. The Ninth Circuit ordered appellate proceedings in Hansen’s case

 6 stayed while a case addressing the constitutionality of section 1324(a)(1)(A)(iv) was resolved by another

 7 panel. See United States v. Sineneng-Smith, no. 19-67.1 The appeal in Hansen’s case remains stayed.

 8           5.      18 U.S.C. § 3143(b) permits release pending appeal of a defendant found guilty and

 9 sentenced to a term of imprisonment if the judicial officer finds –

10                   (A) by clear and convincing evidence that the person is not likely to flee or pose a
11                   danger to the safety of any other person or the community if released under
                     section 3142(b) or (c) of this title; and
12
                     (B) that the appeal is not for the purpose of delay and raises a substantial question
13                   of law or fact likely to result in: (i) reversal; (ii) an order for a new trial; (iii) a
                     sentence that does not include a term of imprisonment; or (iv) a reduced sentence
14
                     to a term of imprisonment less than the total of the time already served plus the
15                   expected duration of the appeal process.
             6.      “Substantial” defines the level of merit required in the question presented, and the phrase
16
     “likely to result in reversal or an order for a new trial” defines the type of question that must be
17
     presented. United States v. Handy, 761 F.2d 1279, 1280 (9th Cir. 1985). A “substantial question” is one
18
     that is “fairly debatable or fairly doubtful.” A “substantial question” is one of more substance than
19
     would be necessary to a finding that it was not frivolous. Id. at 1283. A “fairly debatable” question is
20
     one that is novel and not readily answerable. See id. at 1281.
21
             7.      The parties agree and stipulate that:
22
                     a)      the standard and special conditions of release set forth and incorporated by
23

24       1
            The Ninth Circuit held in Sineneng-Smith that section 1324(a)(1)(A)(iv) was facially unconstitutionally
25   overbroad. The Supreme Court overturned the Ninth Circuit’s decision on May 7, 2020, and remanded for further
     proceedings, including consideration of the defendant’s as-applied constitutional challenge to section
26   1324(a)(1)(A)(iv). The Supreme Court’s reversal of the Ninth Circuit’s determination on the facial challenge to
     the statute in Sineneng-Smith was not based on the merits of the claim but rather on the Ninth Circuit’s violation
27   of the party presentation principle after the panel raised the claim on the defendant’s behalf. Thus, the Ninth
     Circuit could reach the same determination on Hansen’s constitutional challenge to section 1324(a)(1)(A)(iv) that
28   it did in Sineneng-Smith.


       STIPULATION REGARDING BAIL PENDING APPEAL;            2
       ORDER
                Case 2:16-cr-00024-MCE Document 208 Filed 05/20/20 Page 3 of 11


 1 reference below (see ¶ 10), constitute a combination of conditions that will reasonably assure Hansen’s

 2 appearance at future proceedings and the safety of the community; and

 3                     b)      Hansen’s appeal is not for the purpose of delay and raises a non-trivial, substantial

 4 question concerning the constitutionality of section 1324(a)(1)(A)(iv), in satisfaction of 18 U.S.C. §

 5 3143(b).2

 6             8.      Hansen is currently serving his sentence at FCI Lompoc, in Lompoc, California, with a

 7 projected release date of May 2, 2034. As of May 20, 2020, the Bureau of Prisons has announced that

 8 873 of 1,162 inmates at FCI Lompoc (and 8 staff) have tested positive for infection by COVID-19.

 9             9.      According to medical records filed under seal with this proposed stipulation, Hansen,

10 who is 67 years old, suffers from numerous medical conditions. Specifically, he suffers from type 2

11 diabetes mellitus with diabetic neuropathy, chronic kidney disease, arthritis, obesity, hypertension,

12 gallstones, gout, and various mobility, joint and pain problems, among others.3 See Exhibit 1 (filed

13 under seal with original stipulation, ECF No. 206). Some of these conditions have been recognized by

14 the Center for Disease Control as conditions that heighten the risk to an individual that would result

15 from an infection of COVID-19.

16             10.     To facilitate his release to supervision pending the resolution of his direct appeal, Hansen

17 agrees to submit to the following specific conditions of release:

18                     a)      Hansen agrees to submit to supervision by the United States Pretrial Services and

19 to comply with the standard release conditions set forth herein and with the special release conditions set

20 forth in a separate writing provided to defense counsel and attached hereto as Exhibit 2;

21                     b)      Hansen has surrendered his United States and Australian passports to the United

22 States and agrees to not seek a new United States or Australian passport, or a passport or travel

23 documents issued by any other country;

24       2
           The United States does not concede that section 1324(a)(1)(A)(iv) is unconstitutional. Rather, the United
     States acknowledges only that, in light of the Ninth Circuit’s original holding in Sineneng-Smith, Hansen’s
25
     challenge to the statute’s constitutionality is not frivolous, under the section 3143(b) standard, and raises a
     question that is “fairly debatable.” See Handy, 761 F.2d at 1280-83.
26
         3
             In an abundance of caution and in light of the current situation at FCI Lompoc, the United States
27 acknowledges and directs the Court’s attention to Hansen’s medical situation. However, the United States does
     not concede that Hansen’s health issues control this request for relief. Nor does the United States concede that the
28 Bureau of Prisons cannot adequately provide care for Hansen after he resumes his prison sentence, should the
     Ninth Circuit affirm his conviction.

       STIPULATION REGARDING BAIL PENDING APPEAL;               3
       ORDER
             Case 2:16-cr-00024-MCE Document 208 Filed 05/20/20 Page 4 of 11


 1                  c)     Hansen agrees not to travel outside of the geographic boundaries of the Eastern

 2 District of California under any circumstances;

 3                  d)     Hansen agrees to submit to home incarceration at a residence approved by the

 4 supervising officer, and agrees to seek advance approval from the supervising officer or the Court for

 5 any travel outside the approved residence;

 6                  e)     Hansen agrees to execute an unsecured appearance bond for $50,000;

 7                  f)     Hansen agrees to submit to electronic monitoring.

 8          11.     Hansen further agrees and stipulates that he will submit to such other conditions of

 9 release the Court may determine appropriate.

10          12.     To protect the community from the spread of COVID-19, Hansen agrees and stipulates

11 that he will not be released from custody pursuant to any order on this stipulation until he has satisfied

12 any required medical protocol—including any required quarantine period—imposed by the BOP.

13          13.     To protect the community from the spread of COVID-19, Hansen agrees and stipulates

14 that, following his release from custody, he will complete a 14-day quarantine period at the residence

15 approved by the supervising officer. During this 14-day quarantine period, Hansen agrees to reside in

16 that residence at all times except for medical needs pre-approved by the supervising officer.

17          14.     To protect the community from the spread of COVID-19, Hansen agrees and stipulates

18 that, following the 14-day quarantine period, he will attempt to obtain a COVID-19 test with a medical

19 provider at a location approved by supervising officer, and will report the results of that COVID-19 test

20 to his supervising officer immediately upon receipt. Upon completion of the 14-day quarantine period

21 and after he has submitted a negative Covid-19 test result to the supervising officer, Hansen will

22 participate in the location monitoring program as described in more detail in Exhibit 2.

23          15.     Pursuant to General Order 616 of this Court, issued on April 15, 2010, Carolyn Wiggin,

24 counsel for Hansen, hereby affirms that she has obtained Hansen’s knowing and informed permission to

25 sign any and all documents on his behalf required to be signed by Hansen to secure his release.

26          16.     This stipulation is entered into solely for the purpose of obtaining Hansen’s release

27 pending his direct appeal to the Ninth Circuit, and in no way alters the terms of the sentence imposed by

28 his judgment of conviction, nor does it affect the government’s right to seek modification or vacation of

      STIPULATION REGARDING BAIL PENDING APPEAL;         4
      ORDER
            Case 2:16-cr-00024-MCE Document 208 Filed 05/20/20 Page 5 of 11


 1 the release order should cause exist for doing so.

 2          17.    Under the foregoing conditions and those set forth in the proposed order and Exhibit 2

 3 filed with this stipulation, the United States does not oppose Hansen’s release to supervision pending

 4 resolution of his direct appeal.

 5          IT IS SO STIPULATED.

 6
     Dated: May 20, 2020                                    MCGREGOR W. SCOTT
 7                                                          United States Attorney
 8
                                                             /s/ ANDRÉ M. ESPINOSA
 9                                                          ANDRÉ M. ESPINOSA
10                                                          KATHERINE T. LYDON
                                                            Assistant United States Attorneys
11

12   Dated: May 20, 2020                                    /s/ CAROLYN WIGGIN
                                                            CAROLYN WIGGIN
13                                                          TIMOTHY ZINDEL
14                                                          Counsel for Defendant
                                                            HELAMAN HANSEN
15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING BAIL PENDING APPEAL;        5
      ORDER
             Case 2:16-cr-00024-MCE Document 208 Filed 05/20/20 Page 6 of 11

   MCGREGOR W. SCOTT
 1 United States Attorney
   ANDRÉ M. ESPINOSA
 2 KATHERINE T. LYDON
   Assistant United States Attorneys
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          CASE NO. 2:16-CR-0024 MCE
11                                Plaintiff,            ORDER ON THE PARTIES’ AMENDED
                                                        STIPULATION REGARDING BAIL PENDING
12                         v.                           APPEAL PURSUANT TO 18 U.S.C. § 3143(B)
13   HELAMAN HANSEN,
14                               Defendant.
15

16                                                   ORDER
17          Pursuant to the parties’ stipulation and for good cause shown, the Court finds:
18          1.     Clear and convincing evidence that the standard and special conditions of release set
19 forth below and incorporated by reference in Exhibit 2 to this Order, constitute a combination of

20 conditions that will reasonably assure Hansen’s appearance at future proceedings and the safety of the

21 community; and

22          2.     Hansen’s appeal is not for the purpose of delay; and
23          3.     Hansen’s appeal raises a substantial question of law or fact—that is, a non-frivolous and
24 fairly debatable question—about the constitutionality of Title 8, United States Code, section

25 1324(a)(1)(A)(iv), sufficient to satisfy the standard under 18 U.S.C. § 3143(b).

26          Accordingly, pursuant to the parties’ stipulation and for good cause shown, it is hereby
27          ORDERED that, the Bureau of Prisons shall release Helaman Hansen (Reg. No. 75560-097)
28 from custody forthwith but no earlier than a date after Hansen has satisfied any required medical

      STIPULATION REGARDING BAIL PENDING APPEAL;        6
      ORDER
             Case 2:16-cr-00024-MCE Document 208 Filed 05/20/20 Page 7 of 11


 1 protocol—including any required quarantine period—imposed by the Bureau of Prisons to protect the

 2 community from the spread of COVID-19; and it is further

 3          ORDERED that:

 4          1.      Hansen shall submit to supervision by the United States Pretrial Services and comply

 5 with all of the below conditions and all those special conditions set forth in Exhibit 2 to this Order;

 6          2.      Hansen shall surrender to the United States any passports he may possess that he has not

 7 yet surrendered and he shall not seek a new United States or Australian passport, or a passport or travel

 8 documents issued by any other country;

 9          3.      Hansen shall not travel outside of the geographic boundaries of the Eastern District of

10 California under any circumstances;

11          4.      Hansen shall submit to home incarceration at a residence approved by the supervising

12 officer and seek advance approval from the supervising officer or the Court for any travel outside the

13 approved residence;

14          5.      Hansen shall execute an unsecured appearance bond in the amount of $50,000 before his

15 release from custody;

16          6.      Hansen shall, following his release from custody, complete a 14-day quarantine period at

17 the residence approved by the supervising officer. During this 14-day quarantine period, Hansen shall

18 reside in that residence at all times except for medical needs pre-approved by the supervising officer.

19          7.      Hansen shall, upon completion of the 14-day quarantine period, attempt to obtain a

20 COVID-19 test with a medical provider at a location approved by supervising officer and shall report the

21 results of that COVID-19 test to his supervising officer immediately upon receipt.

22          8.      Hansen shall, upon completion of the 14-day quarantine period and after he has submitted

23 a negative Covid-19 test result to the supervising officer, participate in the location monitoring program

24 as described in more detail in Exhibit 2; and it is further

25 ///

26 ///

27 ///

28 ///

      STIPULATION REGARDING BAIL PENDING APPEAL;         7
      ORDER
            Case 2:16-cr-00024-MCE Document 208 Filed 05/20/20 Page 8 of 11


 1          ORDERED that, the United States shall, within two weeks of the issuance of a decision by the

 2 Ninth Circuit affirming Hansen’s conviction, submit a proposed order providing for a date no more than

 3 30 days thereafter for Hansen to self-surrender back into the custody of the Bureau of Prisons to serve

 4 the remainder of his sentence.

 5          IT IS SO ORDERED.

 6 Dated: May 20, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING BAIL PENDING APPEAL;        8
      ORDER
           Case 2:16-cr-00024-MCE Document 208 Filed 05/20/20 Page 9 of 11


 1

 2

 3
                                  Exhibit 2
 4

 5

 6

 7
      Special Conditions of
 8

 9
             Release
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING BAIL PENDING APPEAL;   9
     ORDER
          Case 2:16-cr-00024-MCE Document 208 Filed 05/20/20 Page 10 of 11

                         AMENDED SPECIAL CONDITIONS OF RELEASE
 1
                                                              Re: Hansen, Helaman
 2                                                            No.: 2:16-CR-0024 MCE
                                                              Date: May 19, 2020
 3
      1. You must report to and comply with the rules and regulations of the United States Pretrial
 4
         Services Office;
 5
      2. You must report to Pretrial Services as directed on the first working day following your release
 6       from custody;
 7    3. You must reside at a location approved by the supervising officer and not move or absent
         yourself from this residence without the prior approval of the supervising officer or the Court;
 8

 9    4. You must cooperate in the collection of a DNA sample;

10    5. You must not possess a firearm/ammunition, destructive device, or other dangerous weapon;
         additionally, you shall provide written proof of divestment of all firearms/ammunition currently
11       under your control;
12
      6. You must refrain from excessive use of alcohol or any use of a narcotic drug or other controlled
13       substance without a prescription by a licensed medical practitioner; and you must notify the
         supervising officer immediately of any prescribed medication(s). However, medicinal marijuana,
14       prescribed or not, may not be used;
15    7. You must report any contact with law enforcement to your supervising officer within 24 hours.
16
      8. You must not facilitate, encourage, participate in, or otherwise have any involvement in the
17       acceptance of money or other things of value in exchange for immigration advice of any kind,
         including, but not limited to adult adoptions in pursuit of citizenship, obtaining U visas, or
18       obtaining other types of visas;
19    9. You must not facilitate, encourage, participate in, or otherwise provide advice of any kind about
20       adult adoption in any jurisdiction;

21    10. You must have no direct or indirect contact whatsoever with victims of AHA’s Migration
          Program, including any adoptive parents of those victims or others involved in the facts that
22        formed the basis of the charges for which you were tried and convicted in 2017;
23
      11. You must have no direct or indirect contact whatsoever with any witness against you who
24        testified at the 2017 criminal trial resulting in your conviction of fraud other offenses;

25    12. You must not post any video to any YouTube page, any social media website, or any other
          publicly available Internet website;
26
      13. You must not re-launch any website or other media promotion of AHA or any AHA affiliate
27
          organizations over which you had control;
28

     STIPULATION REGARDING BAIL PENDING APPEAL;       10
     ORDER
          Case 2:16-cr-00024-MCE Document 208 Filed 05/20/20 Page 11 of 11

      14. You must not post anything to the Internet or use email to communicate except to communicate
 1        with your defense team and family or unless otherwise expressly approved by your pretrial
 2        services officer after consultation with counsel for the United States;

 3    15. You must not instruct or encourage any person, including any former or current agent or
          employees of AHA or any of AHA’s affiliate entities, to engage in conduct you are prohibited
 4        from engaging in by conditions 8-14;
 5
      16. You must report to your supervising officer any financial transactions greater than $100 in which
 6        you engage or direct other to engage on your behalf, other than routine payments of monthly
          living expenses including mortgage, rent, grocery, and similar payments.
 7
      17. Following your release from custody, you must complete a 14-day quarantine period at your
 8        family residence. During this 14-day quarantine period, you must remain in your residence at all
          times except for medical needs preapproved by the Pretrial Services Officer. You must comply
 9
          with any and all telephonic and virtual (video) reporting instructions given to you by the Pretrial
10        Services office;

11    18. Following the 14-day quarantine period, you must attempt to obtain a COVID-19 test with a
          medical provider at a location approved by the Pretrial Services Officer, and you must report the
12        results of your COVID-19 test to Pretrial Services immediately upon receipt;
13    19. Upon completion of the 14-day quarantine period and after you have submitted a negative
          COVID-19 test result to Pretrial Services, you must participate in the following location
14
          monitoring program component and abide by all the requirements of the program, which will
15        include having a location monitoring unit installed in your residence and a radio frequency
          transmitter device attached to your person. You must comply with all instructions for the use and
16        operation of said devices as given to you by the Pretrial Services Agency and employees of the
          monitoring company. You must pay all or part of the costs of the program based upon your
17        ability to pay, as determined by the pretrial services officer; and
18
      20. HOME INCARCERATION: You must remain inside your residence at all times except for
19        medical needs or treatment; religious services; and court appearances pre-approved by the
          pretrial services officer.
20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING BAIL PENDING APPEAL;       11
     ORDER
